Citation Nr: 0110068	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  00-12 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a left leg 
injury.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from October 1952 to October 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines VA's obligations with respect to the duty to assist 
and includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Specifically, in disability compensation claims, the new law 
states that the duty to assist requires VA to obtain the 
veteran's service medical records or other relevant service 
records held or maintained by a government entity.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-2098 (2000) (to be codified at 38 U.S.C. 
§ 5103A(c)).  When VA attempts to obtain records from a 
federal department or agency, the efforts to obtain those 
records must continue until the records are obtained unless 
it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be futile.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-2098 (2000) (to be codified at 
38 U.S.C. § 5103A(b)(3)). 

Generally, under the VCAA, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative, of any information needed to 
substantiate the claim, including any medical or lay evidence 
not already submitted.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified as amended at 38 U.S.C. § 5103(a)).
 
Under the new law, the duty to assist generally requires VA 
to make reasonable efforts to obtain relevant records 
(including private records) that the claimant adequately 
identifies and authorizes VA to obtain.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 
5103A(b)).  If after making such reasonable efforts VA is 
unable to obtain all of the relevant records sought, VA must 
so notify the claimant. Id.  Such notice must identify the 
records not obtained, explain the efforts made to obtain 
them, and describe any further action VA will take on the 
claim. Id.  

The Board finds that a remand is required in this case for 
compliance with the notice and duty to assist provisions 
contained in the VCAA.  In addition, because the RO has not 
yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken.  

In this case, the veteran seeks service connection for 
residuals of a left leg injury.  Review of the claims folder 
reveals that the RO previously denied the claim as not well 
grounded.  As discussed above, the VCAA has eliminated the 
well-grounded requirement.  On remand, the RO must therefore 
adjudicate the claim on its merits.  

The Board also finds specific deficiencies in the duty to 
assist as redefined by the VCAA.  The RO sent its initial 
request for the veteran's service medical records to the 
National Personnel Records Center (NPRC) in September 1998.  
It sent an additional request that included a completed NA 
Form 13055, Request for Information Needed to Reconstruct 
Medical Data, in November 1998.  The NA Form 13055 indicated 
that the veteran incurred a gunshot wound to the left leg in 
1952 while assigned to the 14th Infantry Regiment of the 25th 
Division.  In a December 1998 response, NPRC personnel stated 
that additional information was required to perform another 
search for records.  Specifically, NPRC requested the month 
or season of the veteran's treatment in 1952, the veteran's 
sub-unit under the 14th Infantry Regiment, and a copy of the 
veteran's separation document.  

The RO completed a Formal Finding dated in March 1999.  The 
Finding stated that requests dated in September 1998 and 
November 1998 to NPRC were unsuccessful, that efforts by the 
military records specialist were documented and also 
unsuccessful, and that the veteran had been notified of the 
unavailability of the service medical records and asked to 
provide copies of any such records in his possession.  The RO 
concluded that all efforts to obtain the veteran's service 
medical records had been exhausted and that further efforts 
were futile.   

Review of the claims folder reveals no indication that the RO 
re-sent a request for records with the information NPRC 
requested in its December 1998 response.  Moreover, there is 
no written documentation of non-written contacts with NPRC 
concerning additional efforts to secure the veteran's service 
medical records.  Therefore, despite the March 1999 Formal 
Finding, the Board finds that the VCAA requires further 
attempts to locate the veteran's service medical records. 

In addition, in his June 2000 substantive appeal, the veteran 
explained that he incurred a gunshot or shrapnel wound to the 
left calf in Korea.  He was initially treated by a medic and 
then at a field hospital.  The veteran did not have any 
problems until doctors took veins out of his left leg for 
coronary bypass surgery.  Records from this procedure are not 
in the claims folder.  However, the Board observes that 
records associated with the left leg vein harvest may contain 
information pertinent to the veteran's claim, i.e., the 
presence of scarring or evidence of tissue loss on the left 
calf.  Under the VCAA, the RO should notify the veteran that 
such records might be beneficial to his claim.  If the 
veteran requests the RO's assistance, attempts to secure the 
records must comply with applicable VCAA provisions.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he provide the particular 
month or season in which he was wounded, 
as well as the sub-unit of the 14th 
Infantry Regiment to which he was 
assigned.  The RO should explain to the 
veteran that his response should be as 
specific as possible in order to 
facilitate another search for his service 
medical records.  

2.  If the veteran provides additional 
information as requested above, the RO 
should submit another request for records 
to NPRC that includes all the information 
requested in its December 1998 response.  
The RO's efforts to secure the veteran's 
service medical records must proceed as 
provided by law.  

3.  The RO should also inform the veteran 
that records associated with his coronary 
bypass mentioned in his June 2000 
substantive appeal might provide evidence 
beneficial to his claim.  The RO should 
advise the veteran that, if he wishes to 
have that medical evidence considered for 
his claim, he should submit those records 
or complete a release of medical 
information so that the RO may obtain 
them.  Attempts by the RO to secure any 
such medical records must be accomplished 
as provided by law.    

4.  The RO must review the claims file and 
ensure that all other notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  Thereafter, the RO should readjudicate 
the veteran's claim for service connection 
for residuals of a left leg injury.  If 
the disposition remains unfavorable to the 
veteran, the RO should furnish the veteran 
and his representative a supplemental 
statement of the case and afford the 
applicable opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

